Case 2:18-cv-00683-WFK-LB Document 21 Filed 12/17/19 Page 1 of 2 PageID #: 115


                                                                    FILED
                                                                IN CLERl('S OFFICE
                                                            US DISTRICT COURT E.0.N.Y.
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                                       DEC 1 7 2019    *
                                                           *
 ---------------------------------------------------------------X
 P ANKAJ R. PATEL,
                                                            BBOOKLYN OFFICE
                           Plaintiff,

           V.                                                          DECISION & ORDER
                                                                       l 8-CV-683 (WFK)(LB)
 WINTHROP UNIVERSITY HOSP ITAL,

                           Defendant.
 ---------------------------------------------------------------X
 WILLIAM F. KUNTZ, II, United States District Judge:

          On January 3 I , 2018, Pankaj J. Patel ("Plaintiff'), proceeding pro se, commenced this

 action against W inthrop U niversity Hospital ("Defendant"). See Comp!., ECF No. 1. Giving the

 Complaint the broadest possible reading, the Court construes Plaintiff as asserting claims of (1)

 di sability discrimination, (2) religious di scrimination, and (3) interference and retaliation in

 violation of the Family Medical Leave Act ("FMLA"), and (4) retaliation. Before the Court is

 Defendant's motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

 See Mot. to Dismiss, ECF No. 16. Plaintiff opposes the motion. See Ltr. in Opp. of Mot. to

 Dismiss, ECF No. 17.

          Upon careful review of the motion papers filed in this action, and construing all factual

 a llegations in a light most favorable to Plaintiff, the Court finds Plaintiff has failed to state a

 claim upon which relief can be granted, even construing his papers "to make the strongest

 arguments they suggest." See Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009); see also Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell At/. Corp. v. Twombly, 550 U.S. 544, 570

 (2007)) ("[A] complaint must contain sufficient factual matter, accepted as true, to 'state a claim

 to re lief that is plausible on its face."').
Case 2:18-cv-00683-WFK-LB Document 21 Filed 12/17/19 Page 2 of 2 PageID #: 116




                                                                           '               I
        Accordingly, Defendant's motion to dismiss is hereby GRANTED in its entirety. The

Clerk of Court is respectfully directed to terminate the pending motion at ECF No. 16 and to

close this case.




                                                                  s/WFK
                                                    HON. WILLIAM F. K TZ, II                   I




                                                    UNITED STATES D STRICT JUDGE
Dated: December 12, 2019
       Brooklyn, New York




                                               2
